DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.  Applicant argues Campbell-Brown does not disclose a lid which comprises at least one overflow reservoir.  Campbell-Brown discloses a lid (50, 52) (Figure 6; Paragraph 0023; element 52 integrated into structure 50) which comprises the claimed overflow reservoir, overflow channel and main chamber as disclosed in claim 1, therefore Campbell-Brown discloses the limitations of claim 1.  Please refer to rejection below for further details.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 appears to disclose the substrate comprises the overflow channel, when referring to the limitation “wherein each of the overflow channels are defined in the substrate”.  Previous claim 1 discloses the lid comprises…at least one overflow reservoir with the overflow reservoir fluidically coupled to the main chamber via an overflow channel.  Is the overflow channel comprised by the lid or the substrate? Are there multiple overflow channels (within the lid and substrate)? Does the lid also comprise the substrate? Based on these questions the claimed structure regarding claim 6 is unclear to the Examiner, please amend and/or clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10, 13, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell-Brown et al (U.S. Pub. 2017/0173949)
Regarding claims 1, 10, a fluid delivery system comprising a substrate (12) and a lid (50, 52) coupled to a first side of the substrate (12); and a fluidic die (46, 48) (Figure 6; Paragraph 0023; element 52 integrated into structure 50)
Wherein the substrate comprises a number of fluidic feed slots fluidically coupling the substrate to the fluidic die (Paragraphs 0019-0020; fluid is supplied to the print head assembly [12] and the fluidic die(s), therefore fluidic feed slots are present) coupled to a second surface of the substrate (Figures 6-7; Paragraphs 0021, 0023; dies [46,48] attached to second surface of substrate 12 [bottom surface])
Wherein the lid comprises:
At least one main chamber (18-24) to house at least one type of fluid; at least one overflow reservoir (60) with the overflow reservoir fluidically coupled to the main chamber via an overflow channel (58)
Wherein the overflow channel comprises a capillary pinch point (40, 58) to hold an amount of printing fluid within the main chamber (Figures 3, 7-9; Paragraphs 0020-0021, 0023-0024, 0027-0028)
Further regarding claim 10, wherein the lid further comprises a labyrinth structure defined on a second side of the lid to vent the overflow chamber to atmosphere (Figures 7-9; Abstract; Paragraphs 0024-0025, 0027-0028)
Regarding claim 2, wherein each of the overflow reservoirs are vented to atmosphere thru a labyrinth structure defined on a surface of the lid opposite the substrate (Figures 7-9; Abstract; Paragraphs 0024-0025, 0027-0028)
Regarding claim 3, a seal layer (44) to seal the labyrinth structure (Figures 7-9; Paragraphs 0021-0022)
	Regarding claim 6, wherein each of the overflow channels (58) are defined in the substrate (12) (Figures 4, 7-9)
	Regarding claim 13, a fluid delivery device, comprising: a substrate (12) coupled at a first side to a lid (50, 52) (Figure 6; Paragraph 0023; element 52 integrated into structure 50)
	 At least two main chambers (18-24) to house at least two different colors of printing fluids defined within the lid 
	The lid comprises at least two overflow reservoirs (60) with each of the overflow reservoirs each fluidically coupled to one of the main chambers via an overflow channel (58) wherein the overflow channel comprises a capillary pinch point (40, 58) to hold an amount of printing fluid within the main chamber (Figures 3, 7-9; Paragraphs 0020-0021, 0023-0024, 0027-0028)
	Wherein the lid further comprises a labyrinth structure defined on a second side of the lid to vent each of the at least two overflow reservoirs to atmosphere Figures 7-9; Abstract; Paragraphs 0024-0025, 0027-0028)
	Regarding claim 18, wherein the overflow reservoir (60) comprises an interior cavity formed within the lid (50, 52) (Figures 3, 7; Paragraphs 0020-0021, 0023-0024, 0027-0028)
	Regarding claim 20, wherein the overflow channel (58) comprises a first opening (top of tower 40) at the main chamber and a second opening (opening at bottom of tower at element 58) at the overflow reservoir (Figures 4-6; the openings are connected by the tower 40)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Brown et al (U.S. Pub. 2017/0173949) in view of DeMeerleer et al (U.S. Pat. 6,402,299)
Regarding claim 7, DeMeerleer et al discloses at least one electrical trace (30) formed on the surface of the substrate (Figures 1, 4; Column 4, Lines 7-22)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of DeMeerleer into the device of Campbell-Brown, for the purpose of forming dependable connections between the electrical traces and contacts and increasing the operable life of the circuit (Column 1, Lines 53-67)
Regarding claim 8, DeMeerleer discloses a substrate film layer (48) to seal the at least one electrical trace (30) from the atmosphere (Column 5, Lines 35-41)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of DeMeerleer into the device of Campbell-Brown, for the purpose of forming dependable connections between the electrical traces and contacts and increasing the operable life of the circuit (Column 1, Lines 53-67)
Regarding claim 9, DeMeerleer discloses at least one electrical via passing through the substrate electrical coupling the at least one electrical trace to at least one electrical contact point (32) (Column 5, Lines 35-41)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of DeMeerleer into the device of Campbell-Brown, for the purpose of forming dependable connections between the electrical traces and contacts and increasing the operable life of the circuit (Column 1, Lines 53-67)

Claim(s) 4-5, 11-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Brown et al (U.S. Pub. 2017/0173949) in view of Studer et al (U.S. Pub. 2014/0362145)
Regarding claims 4, 11, 14, Studer discloses it is known in the art to use a ball cork within fluid ports (Figure 11; Paragraph 0026)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Studer into the plurality of fluid ports as disclosed by Campbell-Brown, for the purpose of sealing the port and preventing leakage
Regarding claims 5, 12, 15, wherein the at least two printing fluid ports (plurality of ports 40) are formed through the substrate (12) (Figures 4, 7-9; ports will be connected through the substrate to supply fluid to the ejection dies)

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Brown et al (U.S. Pub. 2017/0173949) in view of Okubo (U.S. Pub. 2003/0214563)
Regarding claim 16, Okubo discloses an adhesive (sheet like adhesive) to couple an actuator unit (head chip), which includes piezoelectric vibrators and a substrate (17) (Figure 2; Paragraph 0043), and a lid member (17) (Figure 2; Paragraphs 0043, 0053).  Further it is obvious the flow passages units will be bonded with an adhesive to create a fluidic seal for the purpose of preventing fluid leaking from the head unit and performing an efficient ejection
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Okubo into the device of Campbell-Brown, for the purpose of joining the head unit and lid

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Brown et al (U.S. Pub. 2017/0173949) as modified by Okubo (U.S. Pub. 2003/0214563) and further in view of Silverbrook (U.S. Pat. 7,425,052)
Regarding claim 17, Silverbrook discloses it is known in the art to use and adhesive or adhesive tape (Column 3, Lines 19-24) for bonding multiple surfaces (Claim 1)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Silverbrook into the device of Campbell-Brown as modified by Okubo, for the purpose of maximizing adhesive strength

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell-Brown et al (U.S. Pub. 2017/0173949) in view of Mourey et al (U.S. Pub. 2019/0060898)
Regarding claim 19, Mourey discloses it is known in the art to form a meniscus within a capillary pinch point (Paragraph 0041)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Mourey into the device of Campbell-Brown, for the purpose of restricting the flow of fluid


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 4, 2022